DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 12/10/2020. 
Claims 1-20 are pending in this application, with claims 1,9,15 and 18 being independent. 

Specification
The disclosure is objected to because of the following informalities:
In the published disclosure paragraph [0025], the acronym “MINITEL” should be expanded when it is introduced first time in the specifications or claim to clear any confusion
In the published disclosure paragraph [0007,0061], the DRB should be “Data Radio Bearer”



Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, line 2, “a data ratio” should read “a data radio”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,8-9,14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG (US 2020/0305028 Al, hereinafter referred to as “Chang”) in view of BAEK et al. (US 2021/0195466 Al, hereinafter referred to as “Baek”).
	
Regarding claims 1,9,15 and 18, Chang discloses a wireless communication method for a network node (Chang Fig.5 Ref:102 Para[0040-42] The eNB (i.e. first network node)) and a wireless communication method for a (Chang Fig.5 Ref:106 Para[0040-42] The UE (i.e. first communication node)), comprising: transmitting, by a first network node and receiving by a first communication node, a first message to a first communication node (Chang Fig.5 Ref:102,106,508 Para[0041] The eNB sends codec rate change recommendation (i.e. first message) to the UE), the first message including a recommended bit rate (Chang Fig.5 Ref:508 Para[0041] The signal contains a recommendation for a specific codec rate) for an ongoing communication between the first communication node (Chang Fig.5 Ref:106 Para[0040-42] The UE) and a second communication node (Chang Fig.5 Ref:108 Para[0040-42] The UE (i.e. second communication node). The UEs are in a communication with each other).
Chang does not explicitly disclose wherein the first network node and a second network node are configured to contemporaneously serve the first communication node.
However, Baek from the same field of invention discloses wherein the first network node (Baek Fig.7,Fig.8 Ref:110-1 Para[0069] The first base station (i.e. first network node)) and a second network node (Baek Fig.7,Fig.8 Ref:110-2 Para[0069] The second base station (i.e. second network node)) are configured to contemporaneously serve the first communication node (Baek Fig.7,Fig.8 Ref:120 Para[0069-71] The terminal (i.e. first communication node) is served by the first and second base station in a split bearer configuration of dual connectivity and a base station provides bit rate recommendation to the terminal).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chang to have the feature of “wherein the first network node and a second network node are configured to contemporaneously serve the first communication node” as taught by Baek. The suggestion/motivation would have been for performing bit rate recommendation in a dual connectivity environment (Baek Para[0008]).

Specifically for claim 15, Chang discloses the network node that includes a processor (Chang Fig.2A Ref:204 Para[0021] The controller includes processor).



Specifically for claim 18, Chang discloses the communication node that includes a processor (Chang Fig.2B Ref:216 Para[0025] The controller includes processor).
Regarding claims 8 and 14, Chang in view of Baek discloses the methods, the network nodes and the communication nodes as explained above for Claim 1. Chang further discloses wherein the first communication node includes a first user equipment (Chang Fig.5 Ref:106 The terminal (i.e. first communication node)), the second communication node includes a second user equipment or a multimedia terminal (Chang Fig.5 Ref:108 The terminal (i.e. second communication node)). Baek further discloses the first network node includes a master radio access network (RAN) node (Baek Fig.7 Ref:110-1 Para[0095] The first base station is primary or master cell (i.e. first network node)), and the second network node includes a secondary RAN node (Baek Fig.7 Ref:110-2 Para[0095] The second base station is secondary cell (i.e. second network node)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chang to have the feature of Baek. The suggestion/motivation would have been for performing bit rate recommendation in a dual connectivity environment (Baek Para[0008]).



Claims 2,10-11,16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Baek and further in view of FUJISHIRO et al. (US 2019/0037001 Al, hereinafter referred to as “Fujishiro”).

Regarding claims 2,10,16 and 19, Chang in view of Baek discloses the methods, the network nodes and the communication nodes as explained above for Claim 1. Chang in view of Baek does not explicitly disclose receiving, by the first network node and in response to the first message, a second message from the first communication node, wherein the second message includes: an acknowledgment indicator indicating that the first 
However, Fujishiro from a similar field of invention discloses receiving, by the first network node and in response to the first message, a second message from the first communication node, wherein the second message includes: an acknowledgment indicator indicating that the first communication node accepts the recommended bit rate (Not given patentable weight due to non-selective option in the claim), or a non-acknowledgment indicator indicating that the first communication node rejects the recommended bit rate (Fujishiro Fig.13 Ref:S501,S507 Para[0176-178] The eNB sends command (i.e. first message) to the UE and the UE in turn sends notification (i.e. second message) to indicate that the command cannot be applied (i.e. related to code adaptation)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chang and Baek to have the feature of “receiving, by the first network node and in response to the first message, a second message Fujishiro. The suggestion/motivation would have been for improving voice/video quality by a codec adaptation (Fujishiro Para[0006]).

Regarding claims 11 and 20, Chang in view of Baek and Fujishiro discloses the methods, the network nodes and the communication nodes as explained above for Claim 1. Chang further discloses wherein the first communication node negotiates acceptability of the recommended bit rate with the second communication node prior to transmitting the second message to the first network node (Chang Para[0045] The first UE sends result of the negotiated specific rate between the UEs to the base station).



Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Baek and further  hereinafter referred to as “Futaki”).

Regarding claims 3 and 17, Chang in view of Baek discloses the methods, the network nodes and the communication nodes as explained above for Claim 1. Chang in view of Baek does not explicitly disclose wherein the first network node transmits the first message after receiving a notification message from the second network node, and wherein the notification message informs the first network node that a current bit rate of the first communication node does not meet a quality of service requirement.
However, Futaki from a similar field of invention discloses wherein the first network node transmits the first message after receiving a notification message from the second network node, and wherein the notification message informs the first network node that a current bit rate of the first communication node does not meet a quality of service requirement (Futaki Fig.9 Ref:S34,S35 Para[0081,0091-93] The MeNB receives bearer split status response message (i.e. notification) from the SeNB and the MeNB sends RRC connection reconfiguration message to the UE. The status response contains information about a level of data rate).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chang and Baek to have the feature of “wherein the first network node transmits the first message after receiving a notification message from the second network node, and wherein the notification message informs the first network node that a current bit rate of the first communication node does not meet a quality of service requirement” as taught by Futaki. The suggestion/motivation would have been for improvement in control of an access stratum when dual connectivity involving a bearer split is performed (Futaki Para[0010]).

Regarding claim 4, Chang in view of Baek discloses the methods, the network nodes and the communication nodes as explained above for Claim 1. Chang in view of Baek does not explicitly disclose wherein the notification message includes the recommended bit rate, and a logical channel (LCH) identifier or a data ratio bearer (DRB) identifier.

However, Futaki from a similar field of invention discloses wherein the notification message includes the recommended bit rate, and a logical channel (LCH) identifier or a data ratio bearer (DRB) identifier (Futaki Fig.9 Para[0074] The SeNB provides bearer status information (i.e. a level of data rate) for LCH #2 (i.e. LCH ID)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chang and Baek to have the feature of “wherein the notification message includes the recommended bit rate, and a logical channel (LCH) identifier or a data ratio bearer (DRB) identifier” as taught by Futaki. The suggestion/motivation would have been for improvement in control of an access stratum when dual connectivity involving a bearer split is performed (Futaki Para[0010]).





Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Baek, Fujishiro and further in view of Xu et al. (US 2020/0322831 Al, hereinafter referred to as “Xu”).

Regarding claim 5, Chang in view of Baek and Fujishiro discloses the methods, the network nodes and the communication nodes as explained above for Claim 1. Chang in view of Baek and Fujishiro does not explicitly disclose wherein in response to receiving the non-acknowledgment indicator, the first network node performs any one of: replacing the second network node, deleting a second network node terminated bearer, or coordinating with the second network node to satisfy current bit rate of the first communication node.
However, Xu from a similar field of invention discloses wherein in response to receiving the non-acknowledgment indicator, the first network node performs any one of: replacing the second network node, deleting a second network node terminated bearer, or coordinating with the second network node to satisfy current bit rate of the (Xu Fig.15 Ref:1210,1211 Para[0323-325] The MN adds or removes a DRB, sends MN configuration update message to the SN after receiving RRC connection reconfiguration completion message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chang, Baek and Fujishiro to have the feature of “wherein in response to receiving the non-acknowledgment indicator, the first network node performs any one of: replacing the second network node, deleting a second network node terminated bearer, or coordinating with the second network node to satisfy current bit rate of the first communication node” as taught by Xu. The suggestion/motivation would have been for managing DRB IDs in a dual connectivity (Xu Para[0005]).



Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Baek, Fujishiro  hereinafter referred to as “Dai”).

Regarding claims 6 and 12, Chang in view of Baek and Fujishiro discloses the methods, the network nodes and the communication nodes as explained above for Claim 1. Chang in view of Baek and Fujishiro does not explicitly disclose wherein the first message and the second message further include a set of identifiers from any one of: a first set of identifiers that include a logical channel (LCH) identifier and a first network node indicator or a second network node indicator, a second set of identifiers that include the LCH identifier and a cell group identifier, or a third set of identifiers that include a data radio bearer (DRB) identifier.
However, Dai from a similar field of invention discloses wherein the first message and the second message further include a set of identifiers from any one of: a first set of identifiers that include a logical channel (LCH) identifier and a first network node indicator or a second network node indicator (Not given patentable weight due to non-selective option in the claim), a second set of (Not given patentable weight due to non-selective option in the claim), or a third set of identifiers that include a data radio bearer (DRB) identifier (Dai Fig.10B Ref:S1018-1019 Para[0301-302] The RAP sends the RRC connection reconfiguration message (i.e. first message) which contains DRB ID. The UE sends RRC connection reconfiguration complete message (i.e. second message) which also contains DRB/SRB ID).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chang, Baek and Fujishiro to have the feature of “wherein the first message and the second message further include a set of identifiers from a third set of identifiers that include a data radio bearer (DRB) identifier” as taught by Dai. The suggestion/motivation would have been to provide a technique to achieve high transmission rate lower requirements of bandwidth and a delay (Dai Para[0004]).




Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Baek, Fujishiro and further in view of Huawei (R2-1808187-IDS, hereinafter referred to as “Huawei”).

Regarding claims 7 and 13, Chang in view of Baek and Fujishiro discloses the methods, the network nodes and the communication nodes as explained above for Claim 1. Chang in view of Baek and Fujishiro does not explicitly disclose wherein the first message and the second message include Medium Access Control Control Elements (MAC CEs).
However, Huawei from a similar field of invention discloses wherein the first message and the second message include Medium Access Control Control Elements (MAC CEs) (Huawei Section:2 The RAN (i.e. eNB) sends recommended bit rate to the UE in MAC CE. The bit rate query message is also conveyed using MAC CE by the UE).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chang, Baek and Fujishiro to have the feature of “wherein the first message Huawei. The suggestion/motivation would have been for performing bit rate recommendation in a dual connectivity environment (Huawei Para[0008]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2019/0280805 to Wu (Fig.3 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2020/0396651 to Wang (Fig.9,10 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2020/0288351 to Centonza (Fig.7 and associated paragraphs).
4.	U.S. Patent Application Publication No. 2020/0163102 to Chandra (Fig.7 and associated paragraphs).
5.	U.S. Patent Application Publication No. 2007/0173239 to Scott (Fig.2 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415